Citation Nr: 1528504	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

On the Veteran's August 2013 VA Form 9, he indicated that he wanted a Board hearing.  However, in a September 2014 correspondence, the Veteran withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending.  

Further, on his August 2013 VA Form 9, the Veteran indicated that he wished to appeal his claim for an increased rating for posttraumatic stress disorder (PTSD).  However, in an August 2013 VA Form 27-0820 (Report of Contact), the Veteran indicated that he wished to withdraw his PTSD claim.  Therefore, that claim is not before the Board for review. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection for Tinnitus

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Veteran has a current disability - namely tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran's DD 214 form indicates that the Veteran's specialty was a dispatcher/radioman, which has a high probability of noise exposure.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

A December 2009 VA audiology consultation note indicates that the Veteran reported hearing loss and tinnitus which had affected him for over the past 20 years.  

The Veteran was afforded a VA examination in April 2010 where the examiner noted that the Veteran reported that he first noticed his tinnitus 10 years prior while at an indoor auction event.  The examiner also noted that: (1) that the Veteran didn't hear well; (2) the Veteran was first aware of his hearing loss and tinnitus 15 to 20 years prior; and (3) the Veteran's hearing loss and tinnitus had slowly worsened.  The examiner opined, "Given the concession to noise exposure, [the Veteran's] hearing loss in the high frequencies and accompanying tinnitus [are] at least as likely as not the result of service-related noise exposure."  However, the RO requested an addendum opinion from the examiner which addressed the Veteran's reported delayed onset of 32 years after service for his tinnitus and its relationship to service.  In September 2010, the April 2010 examiner provided an addendum which read, "Because awareness of tinnitus began several years after discharge from the military, there should be no causal relationship to or responsibility for this tinnitus based on service-related acoustic trauma."

On the Veteran's November 2010 Notice of Disagreement, the Veteran indicated that he has had tinnitus consistently since service and that his tinnitus "considerably worsened about 10 years [prior]."  He noted that the statement that his tinnitus began 32 years after service was incorrect.  The Board finds that that there is competent and credible evidence that the Veteran suffers from tinnitus.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  The Veteran had previously reported at the 2009 VA audiology visit that his hearing loss and tinnitus had been bothering him for over 20 years.  Also, the Veteran has been awarded service connection for bilateral hearing loss, based on his same exposure to acoustic noise in service.  Therefore, his opinion as to nexus is both competent and credible.  

The April 2010 examiner initially found a nexus between the Veteran's service and tinnitus until the RO stated that the Veteran's tinnitus started 32 years after service.  However, the Veteran clarified that the onset of his tinnitus was not 32 years after service, but rather, has been present since service.  Although the examiner changed her opinion regarding nexus to service, this was based on incorrect factual information.  The Board credits her original opinion which found a nexus between the Veteran's exposure to acoustic trauma and his current tinnitus.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ARIF SYED 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


